 BURKE OLDSMOBILE, INC.79thereby engaging in unfair labor practices within the meaning of Section 8(a)(1)of the Act.6.The aforesaidunfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]Burke Oldsmobile,Inc.andLocal 259, United Automobile, Air-craft and Agricultural Implement Workers ofAmerica, UAW,AFL-CIOandLocal 868, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,Party to the Contract.Case No. O-CA-6285. July 18, 1960DECISION AND ORDEROn March 22, 1960, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent andLocal 868, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America filed exceptions and a jointbrief in support thereof.Pursuant to theprovisionsof Section 3(b) of the Act,the Boardhas delegateditspowers in connectionwith thiscaseto a three-member panel [Members Rodgers, Bean,and Fanning].The Board has reviewed the rulings made by the TrialExaminerat the hearing and finds that no prejudicialerror was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, theexceptionsand the brief, and the entire record inthe case, and hereby adopts the findings, conclusions,and recommenda-tions of the Trial Examiner.'ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Burke Oldsmo-bile, Inc., New York, New York, its officers, agents, successors, andassigns, shall:'We adopt theTrial Examiner's finding that at the employee meeting in March 1958,27 employees signed new authorization cards for Local 259,United Automobile,Aircraftand Agricultural Implement Workers ofAmerica, UAW, AFL-CIO.Although these cardswere not offered Into evidence witnesses Ireland and O'Connell further testified that thesecards were not available at the hearing as they were lost, together with other records ofthe Local,in the summer of 1958 during a change of administration in the Union.128 NLRB No. 12. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Assisting or contributing support to Local 868, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, or to any other labor organization.(b)Recognizing the above-named labor organization, or anysuccessor thereto, as the representative of its employees for the pur-poses of collective bargaining with respect to wages, rates of pay,,hours of employment, or other terms and conditions of employment,unless and until such labor organization shall have been duly certifiedby the National Labor Relations Board as the exclusive representa-tive of the said employees.(c)Giving effect to the collective-bargaining agreement datedNovember 4,1958, between the Respondent and the above-named labororganization, or to any extension, renewal, or modification thereof,unless and until the said labor organization shall have been duly certi-fied by the National Labor Relations Board as the exclusive repre-sentative of the Respondent's employees;Provided, however,Thatnothing in this Decision and Order shall require the Respondent to^vary or abandon those wage, hour, seniority, or other substantivefeatures of its relations with its employees, established in performance-of any such agreement, or to prejudice the assertion by employees ofany rights they may have thereunder.(d)Encouraging membership in Local 868, International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, or in any other labor organization, by conditioning thetenure of employment or any term or condition of employment uponmembership in, affiliation with, or dues payments to, such labor or-ganization, except as authorized in Section 8(a) (3) of the Act, as.modified by the Labor-Management Reporting and Disclosure Actof 1959.(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-determination, to form-labor organizations, to join or assist Local 259, United Automobile,,Aircraft and Agricultural Implement Workers of America, UAW,AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of mutual aid or protection as guar-anteed in Section 7 of the Act, and to refrain from any or all suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Actof 1959.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act : BURKE OLDSMOBILE, INC.81(a)Withdraw and withhold all recognition from Local 868, Inter-national Brotherhood of Teamsters,Chauffeurs, Warehousemen andHelpers of America, as the exclusive representative of Respondent'semployees for the purposes of collective bargaining unless and untilsaid labor organization has been duly certified by the National LaborRelations Board as the exclusive representative of such employees.(b)Reimburse its employees and former employees the dues, fees,and assessments and any other moneys illegally exacted from them andpaid to Local 868, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America in the manner and tothe extent set forth in "The Remedy"section of the IntermediateReport.(c)Preserve,and upon request,make available to the Board or itsagents, for examination and copying,all payroll records, timecards,social-security payment records, personnel records, and all otherrecords necessary to analyze and compute the amount of backpay dues,fees, and assessments due under the terms of this Order.(d)Post at its plant in New York, New York, copies of the noticeattached hereto marked "Appendix." 2Copies of said notice, to befurnished by the Regional Director for the Second Region, shall, afterbeing duly signed by the Respondent's representative,be posted by itimmediately upon the receipt thereof and maintained by it for 60consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that these notices are notaltered, defaced,or covered by any other material.(e)Notify the Regional Director for the Second Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNONCE TO ALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT assist or contribute support to Local 868, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,or to any other labor organization.WE WILL NOT recognize the above-named labor organization,or any other successor thereto, as the representative of our em-ployees for the purposes of collective bargaining with respect to 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDwages, rates of pay,hours of employment, or other terms andconditions of employment,unless and until such labor organiza-tion shall have been duly certified by the National Labor Rela-tions Board as the exclusive representative of the said employees-WE WILL NOT give effect to our collective-bargaining agreementdated November 4, 1958, with the above-named labor organiza-tion,or to any extension,renewal,or modification thereof, unlessand until the said labor organization shall have been duly certi-fied by the National Labor Relations Board as the exclusive repre-sentative of our employees;however, we are not required to varyor abandon those wage,hour, seniority,or other substantive fea-tures of our relations with our employees,established in perform-ance of any such agreement,or to prejudice the assertion byemployees of any rights they may have thereunder.WE WILL NOT encourage membership in Local 868,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, or in any other labor organization,by con-ditioning the tenure of employment or any term or condition ofemployment upon membership in, affiliation with, or dues pay-ments to, such labor organization,except as authorized by Section8 (a) (3) of the Act, as modifiedby the Labor-Management Re-porting and Disclosure Act of 1959.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-determi-nation, to form labor organizations,to join or assist Local 259,United Automobile,Aircraftand Agricultural Implement Work-ers of America,UAW, AFL-CIO, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purposeof mutual aid or protection as guaranteed in Section 7 of theAct, and to refrain from any or all such activities,except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized in Section 8(a) (3) of theAct, as modified by theLabor-Management Reporting and DisclosureAct of 1959.WE WILL withdraw and withhold all recognition from Local868, International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America as the exclusive representativeof our employees for the purposes of collectivebargaining unlessand until said labor organization has been dulycertified by theNational Labor Relations Board as the exclusive representativeof our employees.WE WILL reimburse our employees and former employees thedues,fees, and assessments and any other moneys illegally ex- BURKE OLDSMOBILE, INC.83acted from them and paid to Local 868, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica.BURKE OLDSMOBILE, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remainposted for 60 days from the date hereof,and must not be altered,defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard by Trial Examiner W.Gerard Ryan in New York City on August 4, 5, 6, and 7, 1959, in which the issueslitigatedwere whether Burke Oldsmobile, Inc., hereinafter referred to as the Em-ployer, violated Section 8(a)(1)(2), and (3) of the Act.The motion by Local 868to reopen the hearing for the purpose of offering testimony concerning the word"effective" as applied to the effective date of the collective-bargaining agreement ishereby denied.The contract provides that its effective date be October 14, 1958,and the parties stipulated during the hearing that the contract was signed on November4, 1958, and was retroactive to October 14, 1958.At the close of the hearing the parties participated in oral argument.Local 868filed a brief.Motions to dismiss, upon which decision was reserved, are disposedof in accordance with the findings and conclusions herein set forth.Upon the entire record and my observation of the witnesses, I hereby make thefollowing:FINDINGS AND CONCLUSIONSI.THE BUSINESSOF THE EMPLOYERThe Employer, Burke Oldsmobile, Inc., is a New York corporation maintainingits principal office and place of business at 1710 Broadway in the city and State ofNew York, and a plant at 320 West 70th Street, in the city and State of New York,herein called the Burke plant, where it is now and has been continuously engagedat said place of business and plant, in the business of selling, servicing, and repairingnew and used automobiles, automobile parts and accessories, and related products.During the year prior to the hearing, the Employer caused to be sold and distributedautomobiles, automobile parts and accessories, and related products, and performedservices valued at approximately $12,000,000. In the same year automobiles andautomobile parts valued in excess of $500,000 were shipped to the Employer frompoints outside New York State. I find the Employer is engaged in commerce withinthe meaning of the Act and that assertion of jurisdiction is warranted.II.THE LABOR ORGANIZATIONS INVOLVEDLocal 259, United Automobile, Aircraft and Agricultural Implement Workers ofAmerica, UAW, AFL-CIO, herein referred to as Local 259, and Local 868, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, herein referred to as Local 868, are labor organizations within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESWith respect to unfair labor practices, the complaint as amended at the hearingin substance alleged that the Employer violated Section 8(a)(1), (2), and (3) of theAct by rendering assistance and support to Local 868 while a question of representa-tion existed concerning a unit of employees engaged in the service and repairing ofautomobiles and related products at the Burke plant (excluding office and clericalemployees and supervisors as defined in the Act) and by recognizing and enteringinto a collective-bargaining agreement with Local 868, notwithstanding that at thetime thereof Local 259 claimed to represent said unit, and that said collective-bargaining agreement contained the following provision which has been maintainedin effect and enforced retroactively to October 14, 1958: DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs a condition of employment all employees covered by this Agreement shall,thirty (30) days after the effective date of this Agreement, or in the case of newemployees, thirty (30) days after the date of hiring, become new members of theUnion nad remain in good standing in the Union during the term of thisAgreement.The amended complaint further alleged that since October 14, 1958, said employeeshave paid dues and initiation fees pursuant to the terms of the contract and that theEmployer is liable for the reimbursement of said dues and initiation fees.In 1953, pursuant to a Board-conducted election, the Employer and Local 259entered into a collective-bargaining agreement which expired in 1955.1From 1955until November 4, 1958, the date when the contract with Local 868 was signed, theEmployer had no collective-bargaining agreements with any union with respect tothe employees herein concerned.After the contract expired in 1955, thus ending any contractual relationship withLocal 259, the record does not show that any other union obtained any members inthe unit prior to September 30, 1958.Local 259 always had considered that itrepresented the employees.InMarch 1958, representatives of Local 259 met with the employees and 27membership cards were obtained so that the representatives would be able to showthem if called upon to demonstrate that Local 259 was still the representative. Itwas on this basis of at least 27 members that Local 259 based its claim on September24, 1958, to majority representative.The size of the unit for the week endingOctober 14, 1958, was stipulated to be 41 employees.In March 1958, William Burke, president of the Employer, met with representativesof Local 259 and discussed matters of working conditions, benefits, etc.Thus Burkeknew of the continuing interest of Local 259 from 1955 in representing the employees.Burke testified that he knew that Local 259 and Local 868 were engaged in organ-izational activities in September and October 1958.Employee Joseph Heggi, when called as a witness for the General Counsel, testifiedthat on October 2, 1958, he asked Service Manager Charles Kanka for permissionto hold a meeting of the employees during coffee-break time on the morning ofOctober 3.Kanka granted the permission.Heggi then invited Leonard Shifrin, anorganizer for Local 868, to be present at the meeting. Shifrin attended and accord-ing to Shifrin's testimony he had not obtained permission from Kanka to be there.Heggi testified that he did not inform Kanka that Shifrin would be there.At themeeting Heggi, who testified he (Heggi) had been elected head of a committee ofemployees, handed Shifrin the contract demands of the employees.During themeeting, Frank Lo Cascio, the business representative and financial secretary ofLocal 259, accompanied by Michael O'Connell, the international representative forUAW, appeared on the scene. Like Shifrin, neither Lo Cascio nor O'Connell hadreceived permission to attend.The evidence is in dispute as to what happened then.Lo Cascio testified that Kanka and Rupolo asked them to leave and they did leavethe third floor where the meeting was held. Lo Cascio testified that when they left,Shifrin was still on the third floor with the employees.O'Connell testified that hecould not recall whether Shifrin was still there when they left.All witnesses areagreed that two policemen appeared.Shifrin testified that Kanka and Rupoloappeared with two policemen.Lo Cascio and O'Connell testified that they did notsee the policemen until they had left the third floor.Kanka and Rupolo did nottestify.Burke testified that a printed sign denied permission to anyone to go abovethe first floor without permission and that when Kanka notified him on October 3that representatives of Local 259 and Local 868 were present and he feared theremight be a fight, Burke instructed him to call the police and have them put out.To me it appears clear that Shifrin did not have any permission from the Employerto be present at a meeting of the employees on October 3, and I accordingly findthe evidence insufficient to sustain the allegation in paragraph 10 of the complaintthat since on or about October 2, 1958, the Employer has granted free access to theplant to the representatives of Local 868 to talk to the employees during workinghours and has denied the same to representatives of Local 259. The complaint tothat extent should be dismissedOn September 24, 1958, Local 259 mailed to the Employer a request for recognitionclaiming that it represented a majority of the employees.The letter read:This letter is a follow up to the meeting we held September 23, 1958 withyour Mr. Phillip Weinstein?1Case No 2-CA-23642Weinstein is controller of the Employer. BURKE OLDSMOBILE, INC.85At this meeting, we informed Mr. Weinstein that we represented the majorityof employees at Burke Oldsmobile and was interested in discussing Unionrecognition.We also informed him to retain the status quo in the shop untilsuch time as we could sit down and negotiate a contract covering wages, hoursof work and other conditions of employment, for the employees in your placeof business.We, as the bargaining representative for your employees, would like tosit down as soon as possible and discuss the above with you.We would appreciate a prompt reply to our request.At no time did the Employer ever reply to the letter of September 24, 1958, inwhich Local 259 claimed to be majority representative and at no time did theEmployer call upon Local 259 to submit any proof of its majority claim.Nor atany time did the Employer answer any of the telephonic or other oral requests fromLocal 259 for meetings subsequent to September 24, 1958.On or about and also subsequent to October 2, 1958, Local 868 met with theEmployer and requested recognition.The Employer's answer admits that Local 868demanded recognition on or about October 2, 1958.William Burke replied insubstance that he would look into it.Subsequent to the demand for recognition byLocal 868, Burke called a meeting of the employees on company time. In additionto Burke, two supervisors, Kanka, the service manager, and Rupolo, the assistantservice manager, were present during the meeting.Representatives of Local 868 orLocal 259 did not attend the meeting.Burke stated to the employees, in substance,that it was their privilege to be represented by a union or by no union and that if theychose a union he would abide by their choice.The employees voted by a showingof hands.Joseph Heggi, a witness called by General Counsel and also called laterby Local 868, testified that he was present at the meeting and that the entire 41employees voted unanimously for Local 868 as their representative.Thereafter,representatives of Local 868 sought and obtained a meeting with Burke, exhibitedmembership cards to him which Burke examined and compared signatures thereonwith his social-security forms.Burke then recognized Local 868 as bargainingrepresentative.Negotiations for a contract extended from on or about October 14toNovember 4, 1958, when a contract was signed containing the union-securityclause above referred to and provisions for the payment of initiation fees and duesby voluntary checkoff authorizations.The effective date of the contract was agreedtherein to be October 14, 1958.Thus, in contrast to the Employer's treatment of Local 259, Burke made appoint-ments with representatives of Local 868 to discuss that Local's claim to represent amajority and Burke requested Local 868 to prove its claim to be representative ofthe majority.a1This record shows nothing to indicate any knowledge on the part of Local 259that it knew or had any reason to believe that Burke was meeting with representativesof Local 868, considering its claims, or recognizing it, after examination of member-ship cards and, finally, negotiating for and entering into the collective-bargainingagreement with Local 868.ConclusionsThe questions presented are whether the Employer, faced with conflicting claimsof rival unions to represent its employees for purposes of collective bargaining,violated Section 8(a)(2) and (1) of the Act by recognizing one of them as therepresentative of the employees in the absence of a Board-conducted election; andwhether the collective-bargaining agreement arrived at is in violation of Section8(a)(3) of the Act.Local 868 contends that Local 259 did not have any substantial claim to representthe employees; that the claim of Local 259 was an "absolute fraud"; and that sinceLocal 868 had made a clear showing of representation the Employer was bound toaccord recognition to Local 868.The Board has held that an employer, faced with conflicting claims of rival unionsto represent his employees for purposes of collective bargaining, violates Section8(a)(2) and (1) of the Act if he recognizes one of them without waiting for theBoard to resolve the rival claims under the procedures of the Act.Cleaver BrooksMfg. Corporation,120 NLRB 1135; order set aside 264 F. 2d 637; cert. deniedOctober 12, 1959.An employer who disregards this obligation and prematurelyrecognizes one of the rival unions interferes with the employees' statutory freedomto select a bargaining representative of their own choosing in violation of Section8(a)(1) and accords illegal support to the favored union in violation of Section8(a)(2).The Hoover Company v. N.LR.B.,191 F. 2d 380, 385-386 (C.A. 6);577684-61-vol 128-7 86DECISIONSOF NATIONALLABOR RELATIONS BOARDOhio Ferro-Alloys Corporation v. N.L.R.B.,213 F. 2d 646, 650 (C.A.6); N.L.R.B.v.Electronics Equipment Co., Inc.,194 F. 2d 650, 652 (C.A. 2); 205 F. 2d 296.In March 1958, Local 259 had obtained 27 membership cards.There is nothingin the record to support any inference that by September 24, 1958, when Local 259requested recognition, Local 259 had lost all or any such memberships.Both Local868 and Local 259 were engaged in organizational activities in September andOctober 1958.Local 868 did not secure its first two membership cards until Sep-tember 30, 1958-almost a week subsequent to the written request of Local 259 forrecognition on September 24, 1958.While the Employer demanded proof fromLocal 868, after it had received the letter requesting recognition from Local 259,that it represented a majority of the employees, it failed to give to Local 259 anysuch opportunity to substantiate its claim.It is one thing to give an opportunity todemonstrate whether a claim is substantial but quite another to deny to one localany oppotunity to demonstrate whether it has a substantial claim.The fact remainsthat on September 24, 1958, when Local 259 made its written request and repre-sentation that it represented a majority, Local 868 had not then obtained anymemberships.Following the oral request of Local 868 for recognition, the Employer undertookto resolve the question by conducting an election on company time in the presenceof its president,William Burke, and two supervisors, Kanka, the service manager,and Rupolo, the assistant service manager, at which election the employees votedby a showing of hands.The Employer determined thereafter, based upon examina-tion of the cards given to him by representatives of Local 868, that Local 868 wasthemajority representative.Where, in the absence of a Board determination ofthe representative status of competing unions, claims rest upon such evidence asauthorization or membership cards or other informal indicia of support, it has beenheld by the Board that such indicia "are a notoriously unreliable method of deter-mining majority status of a union."Sunbeam Corporation,99 NLRB 546, 550. InMidwest Piping,63 NLRB 1060, 1070, the Board stated:it is well known that membership cards obtained during the heat ofrival organizing campaigns . . . do not necessarily reflect the ultimate choiceof a bargaining representative; indeed, the extent of dual membership amongthe employees during periods of intense organizing activity is an importantunknown factor affecting a determination of majority status, which can bestbe resolved by a secret ballot among the employees.It is of no consequence that no petition for representation had been filed by oneof the rival unions for such a petition is not an indispensable prerequisite to theexistence of a question concerning representation.It is the underlying factualsituation which controls the question whether recognition of a union by an employerin the circumstances of any given case violates the duty of neutrality. InHarrisonSheet Steel Company v. N.L.R.B.,194 F. 2d 407, 409-410 (C.A. 7), the court heldthat an employer breached his neutrality in violation of law by recognizing one ofseveral rival unions, even though no petition for certification was pending at thetime.3The union-security agreement between the Employer and Local 868 was invalidon its face, since having been signed on November 4, 1958, it was made effective onOctober 14, 1958, thereby not conforming with the requirement of the proviso toSection 8(a)(3) that employees need not become union members until 30 days afterhire.Furthermore, any agreement which conditions employment on union member-ship is violative of Section 8(a)(3) of the Act where, as here, it is made with aunion which has been unlawfully assisted by the employer.Accordingly, I conclude that by recognizing and entering into a collective-bargaining agreement with Local 868 at a time when Local 259 was also claimingto represent the majority of the employees, the Employer thereby rendered assistanceand support to Local 868 in violation of Section 8(a)(1) and (2) of the Act, andby entering into and enforcing a contract containing an illegal umon-security clause,the Employer has thereby violated Section 8(a) (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Employer, set forth in section III, above, occurring in con-nection with the Employer's operations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, and commerce among the3To the same effect isElastic Stop Nut Corporation v. N L R B ,142 F. 2d 371 (C.A. 8),cert. denied 323 U S. 722. ALLIS-CHALMERS MFG. CO.-PITTSBURGH WORKS87several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Employer has engaged in unfair labor practices, I shallrecommend that it cease and desist therefrom and take certain affirmative actionwhich will effectuate the purposes of the Act.Having found that the Employer unlawfully assisted and rendered support toLocal 868 in violation of Section 8(a) (2) of the Act and further that the Employerviolated Section 8 (a) (3) and (1) of the Act by executing, maintaining, and enforcingan agreement containing unlawful union-security provisions, I shall recommendthat the Employer cease giving effect to the agreement signed on November 4, 1958,retroactive to October 14, 1958, and all subsequent agreements with Local 868,unless and until that Union shall have demonstrated its exclusive majority repre-sentative status pursuant to a Board-conducted election among the employees ofthe Employer.Nothing in this recommendation should be taken, however, torequire the Employer to vary those wage, hour, and other substantive features of itsrelations with the employees themselves, if any, which the latter has established inthe performance of this agreement.I shall further recommend that the Employer reimburse its employees and formeremployees in the full amount of any dues or other moneys collected from themunder the Employer's aforesaid agreement with Local 868.In view of the nature of the unfair labor practices committed, I shall also recom-mend that the Employer cease and desist from infringing in any manner upon therights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Employer is engaged in commerce and the Unions are labor organizationswithin the meaning of the Act.2.By contributing assistance and support to Local 868, the Employer has engagedin unfair labor practices within the meaning of Section 8(a) (2) of the Act.3.By discriminating with respect to terms and conditions of employment, theEmployer has engaged in unfair labor practices within the meaning of Section8(a) (3) of the Act.4.By the foregoing conduct, the Employer has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed by Section 7 of theAct, thereby engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.[Recommendations omitted from publication.]Allis-Chalmers Manufacturing Company-Pittsburgh WorksandInternationalUnion, United Automobile, Aircraft and Agri-cultural ImplementWorkers of America (UAW), Local 107,AFL-CIO, Petitioner.Case No. 6-RC-2568. July 18, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herbert Schutzman, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection With this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].128 NLRB No. 15.